Citation Nr: 0635404	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to June 1968.  

The issues currently on appeal are before the Board of 
Veterans' Appeals (Board) from a June 2003 rating decision by 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO).  

The veteran testified before the undersigned at a hearing 
conducted at the RO in March 2004.  A transcript of that 
hearing is associated with the claims folder.  

In June 2005, these matters were remanded for additional 
development.  

Before the case was certified to the Board in August 2006, 
the Appeals Management Center (AMC) received duplicative 
evidence in May 2006, which it had previously considered.  
Given that this evidence has been considered by the AMC, the 
Board will address these matters on appeal.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has PTSD.

2.  The veteran's alcoholism is not the result of service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  Service connection for primary alcoholism is precluded as 
a matter of law.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(m), 3.301 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in October 2002 correspondence, 
August 2005 correspondence, and a November 2003 statement of 
the case (SOC), fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Such notice was 
subsequently provided the veteran.  See April 2006 
supplemental SOC.  


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  To this, in May 2006 he informed VA that he had no 
additional evidence to submit.  Therefore, the actions taken 
by VA have cured any error in the timing of notice.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

II.  Factual Background

The veteran essentially claims that he currently suffers from 
PTSD and alcoholism as a result of his military service.  

The appellant's service medical records are negative for 
complaint or treatment related to psychiatric problems, 
including PTSD.  Similarly, no reference to problems 
associated with alcohol abuse is noted.  


Several outpatient treatment records dated in June 2001 from 
the Oklahoma City VA outpatient medical facility are of 
record.  These records show that the veteran was seen by 
social workers, addiction professionals, and psychologists.  
He was admitted into the ambulatory except opiod substitution 
program in June 2001.  He informed the interviewer that he 
had been treated once before for alcohol abuse.  PTSD was not 
diagnosed.  

In October 2002, the veteran was advised by the RO that to 
establish service connection for a claimed disorder he must 
show that he has the disability, as well as that it is 
related to disease or injury in service.  

The veteran testified before the undersigned in March 2004.  
He recounted that, while in Vietnam, he was in a bunker that 
came under enemy fire.  He noted that the bunker took seven 
direct hits from the incoming mortar rounds.  See page four 
of hearing transcript (transcript).  He added that he was not 
undergoing any treatment for his claimed PTSD, and that he 
had never sought treatment for this disorder.  Id.  He also 
testified that he did not drink very much before his service 
entrance, but that drinking alcohol was essentially 
encouraged during his service.  See page 10 of transcript.  
He noted that he had been treated at both VA (Oklahoma City - 
2001) and private medical facilities for alcoholism following 
his separation from service.  See page 11 of transcript.  He 
also denied ever having been diagnosed with PTSD.  See page 
21 of transcript.  

Pursuant to the Board's June 2005 remand, VA treatment 
records were to be obtained from the VA Medical Center in 
Oklahoma City, Oklahoma dated in or about June 2001.  As 
noted above, these were obtained.  

Other VA records on file include those dated in 2002 from the 
Wichita VA outpatient facility.  These show treatment for 
several disorders, including alcohol use.  PTSD was not 
diagnosed.  


III.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2006).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2006); see, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).


The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

A.  PTSD

The threshold matter that must be addressed in any claim of 
service connection is whether there is competent evidence 
that such disability exists.  Here, there is no competent 
(medical) evidence that the veteran currently has PTSD.  As 
noted, the veteran acknowledged this in the course of his 
March 2004 hearing, and VA records obtained subsequent to the 
hearing failed to provide such a diagnosis.  In the absence 
of proof of a present disability, there cannot be a valid 
claim [of service connection].  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  See letter of October 2002.  He has 
not submitted any medical evidence of a current diagnosis of 
PTSD nor identified any treatment provider with records of 
treatment for such a disability.  His service medical records 
were negative for any indication of any psychiatric-based 
disorder, to include PTSD.  

The Board observes that assistance shall also include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  VA need not obtain an examination in 
this case.  The evidentiary record does not show that the 
veteran currently suffers from PTSD.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has a claimed disability (or to 
relate such disability to service).  See Espiritu, supra.  
The threshold requirement for establishing entitlement to the 
benefit sought is not met.  Hence, the claim must be denied.

B.  Alcoholism

The veteran's claim for service connection for alcohol abuse 
was filed in November 2002.  Service connection is not in 
effect for any disability so there is no basis for granting 
service connection for alcohol abuse on a secondary basis.  
The law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  
Accordingly, this claim will be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law).

ORDER

Service connection for PTSD is denied.

Service connection for alcoholism is denied.  



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


